Title: To Alexander Hamilton from Caleb Swan, 20 February 1800
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Philadelphia Feby 20. 1800.
          
          I have received your letter of the 17th instant and have made the necessary enquiry respecting the Claim of the old soldier who served in Colonels Levingstons and Weisenvelts Regiments in the Revolutionary war, and find that the said Claim is barred by several Limitation acts, Viz one of the 23d. July 1787. one of the 12th of February 1793. and one of the 9th July 1798.
          I have the honor to be very respectfully Sir, Your most obt Servt
          
            C: Swan PM Genl.
          
          Majr. General Alexander Hamilton
        